WELLS FARGO BUSINESS CREDIT CREDIT AND SECURITY AGREEMENT THIS CREDIT AND SECURITY AGREEMENT (this "Agreement") is dated December 18, 2008, and is entered into among NutraCea, a California corporation, NutraPhoenix, LLC, a Delaware limited liability company (collectively, the "Company"), and Wells Fargo Bank, National Association (as more fully defined in Exhibit A, "Wells Fargo"), acting through its Wells Fargo Business Credit operating division. RECITALS Company has asked Wells Fargo to provide it with a $2,500,000.00 revolving line of credit (the "Line of Credit") for working capital purposes and to facilitate the issuance of standby letters of credit. Company has also requested: (i) a $5,000,000.00 term loan (the "Real Estate Loan") to be secured by Company-owned real estate, and (ii) a $2,500,000.00 term loan (the "Term Loan"), for additional working capital purposes. Wells Fargo is agreeable to meeting Company's request, provided that Company agrees to the terms and conditions of this Agreement. For purposes of this Agreement, capitalized terms not otherwise defined in the Agreement shall have the meaning given them in Exhibit A. 1. AMOUNT AND TERMS OF THE LINE OF CREDIT AND TERM LOAN 1.1 Line of Credit; Limitations on Borrowings; Termination Date; Use of Proceeds. (a) Line of Credit and Limitations on Borrowing. Wells Fargo shall make Advances to Company under the Line of Credit that, together with the L/C Amount, shall not at any time exceed in the aggregate the lesser of (i) $2,500,000.00 (the "Maximum Line Amount"), or (ii) the Borrowing Base limitations described in Section 1.2. Within these limits, Company may periodically borrow, prepay in whole or in part, and reborrow. Wells Fargo has no obligation to make an Advance during a Default Period or at any time Wells Fargo believes that an Advance would result in an Event of Default. (b) Maturity and Termination Dates. Company may request Line of Credit Advances from the date that the conditions set forth in Section 3 are satisfied until the earlier of: (i) November 30, 2011 (the "Maturity Date"), (ii) the date Company terminates the Line of Credit, or (iii) the date Wells Fargo terminates the Line of Credit following an Event of Default. (The earliest of these dates is the "Termination Date.") (c) Use of Line of Credit Proceeds. Company shall use the proceeds of each Line of Credit Advance and each Letter of Credit for ordinary working capital purposes. (d) Revolving Note. Company's obligation to repay Line of Credit Advances, regardless of how initiated under Section 1.3, shall be evidenced by a revolving promissory note (as renewed, amended or replaced from time to time, the "Revolving Note"). 1.2 Borrowing Base; Mandatory Prepayment. -1- (a)Borrowing Base. The borrowing base (the "Borrowing Base") is an amount equal to: (i) 75% or such lesser percentage of Eligible Accounts as Wells Fargo in its sole discretion may deem appropriate, plus (ii)50% or such lesser percentage of Eligible Inventory as Wells Fargo in its sole discretion may deem appropriate, or $1,000,000.00, whichever is less, less (iii)the Borrowing Base Reserve, less (iv)Indebtedness that Company owes Wells Fargo that has not been advanced on the Revolving Note, less (v)Indebtedness that is not otherwise described in Section 1, including Indebtedness that Wells Fargo in its sole discretion finds on the date of determination to be equal to Wells Fargo's net credit exposure with respect to any swap, derivative, foreign exchange, hedge, deposit, treasury management or similar transaction or arrangement extended to Company by Wells Fargo and any Indebtedness owed by Company to Wells Fargo Merchant Services, L.L.C. (b) Mandatory Prepayment; Overadvances. If unreimbursed Line of Credit Advances evidenced by the Revolving Note plus the L/C Amount exceed the Borrowing Base or the Maximum Line Amount at any time, then Company shall immediately prepay the Revolving Note in an amount sufficient to eliminate the excess, and if payment in full of the Revolving Note is insufficient to eliminate this excess and the L/C Amount continues to exceed the Borrowing Base, then Company shall deliver cash to Wells Fargo in an amount equal to the remaining excess for deposit to the Special Account, unless in each case, Wells Fargo has delivered to Company an Authenticated Record consenting to the Overadvance prior to its occurrence, in which event the Overadvance shall be temporarily permitted on such terms and conditions as Wells Fargo in its sole discretion may deem appropriate, including the payment of additional fees or interest, or both. 1.3 Procedures for Line of Credit Advances. (a) Advances to Operating Account. Line of Credit Advances shall be credited to Company's demand deposit account maintained with Wells Fargo (the "Operating Account"), unless the parties agree in a Record Authenticated by both of them to disburse to another account. (i)Advances upon Company's Request. Each Advance will be funded as a Floating Rate Advance upon
